 

Case 1:19-cv-09804-GBD

Case 1:19-cv-09804-GBD Document

NON HOES cn WS mat

  
   

  

PERKINSCOIe —
Hrce y Eats Pl
bg hea if

October sas beer ee esa |

" Tames 007.23. é “aan, ft

Document 61 Filed 10/23/20 Pa
19F 3G 4

60 Filed 10/22/20 Pag

1155 Avenue of the Americas @ +1.212.262.6900
22nd Floor @® +1.212.977 1649
New York, NY 10036-2711 rkinsCoie.com

4 The s
OCT 23 2020 adj tatus Conference js

Ourned from
to January 12 aostber 27, 2020

1 at 9:45 am

Hon. George B. Daniels, U.S.D.J. ,
500 Pearl Street 28 Dy
New York, NY 10007 HON © ” XJ,
(212) 805-6735 4G

“ALS
Re: Getty Images (US), Inc. v. Bronstein et al, Case No. 1:19-cv-09804-GBD LS .
Dear Judge Daniels:

The partie
intend to pursue mediation in this matter upon

s in the above-referenced action write to inform that Court that the parties
answer by third parties against whom defendants

have filed a Third-Party Complaint as referenced in Dkt. #52-55, The parties respectfully
request that the Status Conference scheduled for October 27, 2020 be adjourned to a date three
weeks following the conclusion of mediation, if this matter has not been resolved by that date.

Respectfully submitted,

/s/ Gary F. Eisenberg

Gary F. Eisenberg, Esq.
GEisenberg@perkinscoie.com

PERKINS COIE LLP

1155 Avenue of the Americas, 22nd Floor
New York, New York 10036-2711
Telephone: 212.262.6902

Facsimile: 212.977.1632

Attorneys for Plaintiff

/s/ David H. Wander

David H. Wander, Esq.

Alexander R. Tiktin, Esq.

DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue

New York, New York 10158

(212) 557-7200

dhw@dhclegal.com

art@dhclegal.com

Attorneys for Defendant Mark Grether

149903752.2
Perkins Coie LLP

/s/ Robert Knuts

Robert Knuts, Esq.

Heather Yu Han, Esq.

Sher Tremonte LLP

90 Broad Street, 23rd Floor
New York, New York 10004
(212) 202-600
rknuts@shertremonte.com
hhan@shertremonte.com
Attorneys for Defendant Andrew
Bronstein

 

 
